Exhibit 10.4

CONSULTING AGREEMENT


This Consulting Agreement (“Agreement”) is made by and between Michael J. Berry
(“Employee”) and SolarWinds Worldwide, LLC (the “Company”) (Employee and the
Company are referred to collectively as the “Parties” or individually as a
“Party”).


RECITALS


WHEREAS, the Company has employed Employee since February 16, 2010;


WHEREAS, Employee signed an Employment Agreement which became effective February
16, 2010 (the “Employment Agreement”);


WHEREAS, Employee signed an Employee Proprietary Information Agreement which
became effective February 16, 2010 (the “Confidentiality Agreement”);


WHEREAS, the Employee has announced his intention to resign from the Company,
such resignation to be effective as of October 1, 2013 (the “Resignation Date”);


WHEREAS, the Employee will remain an at-will employee of the Company at all
times prior to the Resignation Date;


WHEREAS, the Company and Employee wish to enter into a consulting relationship
to be effective as of the Resignation Date; and


NOW, THEREFORE, in consideration of the mutual promises made herein, the Company
and Employee hereby agree as follows:


COVENANTS


1.
Consulting Services. The Company hereby retains Employee, and Employee agrees to
be retained, from October 1, 2013 through November 30, 2013 (the “Consulting
Period”) to provide consulting services to the Company on an as-needed basis,
upon request by the Company, to assist with the Company’s financial and
accounting operations including the preparation and reporting of the Company’s
third quarter 2013 quarterly results, as well as the transition of his
responsibilities. During the Consulting Period, the Parties agree that Employee
shall be permitted to maintain and use his company electronic mail account, and
the laptop computer provided to Employee during his employment with the Company.
The Parties agree that Employee shall not receive any additional compensation
for these consulting services beyond what is specified in paragraph 2. Nothing
herein shall be deemed to prevent Employee from carrying out his duties at his
employer during the Consulting Period.






--------------------------------------------------------------------------------



2.
Consideration



a.
Equity. The Company and Employee agree that Employee will be providing
“services” during the Consulting Period, as such term is used in the Company’s
2008 Stock Option Plan. During the Consulting Period, Employee’s equity will
continue to vest and, then, all vesting will cease at the end of the Consulting
Period, as outlined in Employee’s Stock Option Agreement.

  
b.
Bonus. The Company reaffirms its obligations under paragraph 2(b) of the
Employment Agreement and agrees that, if the Company pays bonuses to the
Company’s executives for the period of July 1, 2013, through September 30, 2013,
the Company will pay Employee his bonus less applicable withholding when the
other executive bonuses are paid.



3.
Confidentiality Agreement.    Employee agrees that he will continue to be bound
by his Confidentiality Agreement during the Consulting Period.



4.
ARBITRATION. THE PARTIES AGREE THAT ANY AND ALL DISPUTES ARISING OUT OF THE
TERMS OF THIS AGREEMENT, THEIR INTERPRETATION, AND ANY OF THE MATTERS HEREIN
RELEASED, SHALL BE SUBJECT TO ARBITRATION IN TRAVIS COUNTY, TEXAS BEFORE JAMS,
PURSUANT TO ITS EMPLOYMENT ARBITRATION RULES & PROCEDURES (“JAMS RULES”). THE
ARBITRATOR MAY GRANT INJUNCTIONS AND OTHER RELIEF IN SUCH DISPUTES. THE
ARBITRATOR SHALL ADMINISTER AND CONDUCT ANY ARBITRATION IN ACCORDANCE WITH TEXAS
LAW, INCLUDING THE TEXAS CODE OF CIVIL PROCEDURE, AND THE ARBITRATOR SHALL APPLY
SUBSTANTIVE AND PROCEDURAL TEXAS LAW TO ANY DISPUTE OR CLAIM, WITHOUT REFERENCE
TO ANY CONFLICT-OF-LAW PROVISIONS OF ANY JURISDICTION. TO THE EXTENT THAT THE
JAMS RULES CONFLICT WITH TEXAS LAW, TEXAS LAW SHALL TAKE PRECEDENCE. THE
DECISION OF THE ARBITRATOR SHALL BE FINAL, CONCLUSIVE, AND BINDING ON THE
PARTIES TO THE ARBITRATION. THE PARTIES AGREE THAT THE PREVAILING PARTY IN ANY
ARBITRATION SHALL BE ENTITLED TO INJUNCTIVE RELIEF IN ANY COURT OF COMPETENT
JURISDICTION TO ENFORCE THE ARBITRATION AWARD. THE COMPANY SHALL PAY THE COSTS
AND EXPENSES OF THE ARBITRATION, AND EACH PARTY SHALL SEPARATELY PAY FOR ITS
RESPECTIVE COUNSEL FEES AND EXPENSES; PROVIDED, HOWEVER, THAT THE ARBITRATOR
SHALL AWARD ATTORNEYS’ FEES AND COSTS TO THE PREVAILING PARTY, EXCEPT AS
PROHIBITED BY LAW. THE PARTIES HEREBY AGREE TO WAIVE THEIR RIGHT TO HAVE ANY
DISPUTE BETWEEN THEM RESOLVED IN A COURT OF LAW BY A JUDGE OR JURY.
NOTWITHSTANDING THE FOREGOING, THIS SECTION WILL NOT PREVENT EITHER PARTY FROM
SEEKING INJUNCTIVE RELIEF (OR ANY OTHER PROVISIONAL REMEDY) FROM ANY COURT
HAVING JURISDICTION OVER THE PARTIES AND THE SUBJECT MATTER OF THEIR DISPUTE
RELATING TO THIS AGREEMENT AND THE AGREEMENTS INCORPORATED HEREIN BY REFERENCE.
SHOULD ANY PART OF THE ARBITRATION AGREEMENT




--------------------------------------------------------------------------------



CONTAINED IN THIS PARAGRAPH CONFLICT WITH ANY OTHER ARBITRATION AGREEMENT
BETWEEN THE PARTIES, THE PARTIES AGREE THAT THIS ARBITRATION AGREEMENT SHALL
GOVERN.


5.
Tax Consequences. The Company makes no representations or warranties with
respect to the tax consequences of the payments and any other consideration
provided to Employee or made on her behalf under the terms of this Agreement.
Employee agrees and understands that she is responsible for payment, if any,
local, state, and/or federal taxes on the payments and any other consideration
provided hereunder by the Company and any penalties or assessments issued as a
result of her failure to make payment of her share of such taxes.



6.
Section 409(A). If the Company determines that any cash severance benefits,
health continuation coverage, or additional benefits provided under this
Agreement shall fail to satisfy the distribution requirement of Section
409A(a)(2)(A) or the Internal Revenue Code of 1986, as amended (the “Code”) as
result of Section 409A(a)(2)(B)(i) of the Code, the payment of such benefit
shall be accelerated to the minimum extent necessary so that the benefit is not
subject to the provisions of Section 409(a)(1) of the Code. (It is the intention
of the preceding sentence to apply the short-term deferral provisions of Section
409A of the Code, and the regulations and other guidance thereunder, to such
payments, and the payment schedule as revised after the application of the
preceding sentence shall be referred to as the “Revised Payment Schedule.”)
However, if there is no Revised Payment Schedule that would avoid the
application of Section 409A(a)(1) of the Code, the payment of such benefits
shall not be paid pursuant to a Revised Payment Schedule and instead shall be
delayed to the minimum extent necessary so that such benefits are not subject to
the provisions of section 409A(a)(1) of the Code. The Company may attach
conditions to or adjust the amounts paid pursuant to this paragraph to preserve,
as closely as possible, the economic consequences that would have applied in the
absence of this paragraph; provided, however, that no such condition or
adjustment shall result in the payments being subject to Section 409A(a)(1) of
the Code.



7.
Authority. The Company represents and warrants that the undersigned has the
authority to act on behalf of the Company and to bind the Company and all who
may claim through it to the terms and conditions of this Agreement. Employee
represents and warrants that she has the capacity to act on her own behalf and
on behalf of all who might claim through her to bind them to the terms and
conditions of this Agreement. Each Party warrants and represents that there are
no liens or claims of lien or assignments in law or equity or otherwise of or
against any of the claims or causes of action released herein.



8.
No Waiver. The failure of either party hereto to insist upon the performance of
any of the terms and conditions in this Agreement, or the failure to prosecute
any breach of any of the terms or conditions of this Agreement, shall not be
construed thereafter as a waiver of any such terms or conditions. This entire
Agreement shall remain in full force and effect as if no such forbearance or
failure of performance had occurred.



9.
Severability. In the event that any provision or any portion of any provision
hereof or any surviving agreement made a part hereof becomes or is declared by a
court of competent




--------------------------------------------------------------------------------



jurisdiction or arbitrator to be illegal, unenforceable, or void, this Agreement
shall continue in full force and effect without said provision or portion of
provision.


10.
Entire Agreement. This Agreement represents the entire agreement and
understanding between the Company and Employee concerning the subject matter of
this Agreement and Employee’s employment with and Resignation from the Company
and the events leading thereto and associated therewith, and supersedes and
replaces any and all prior agreements and understandings concerning the subject
matter of this Agreement and Employee’s relationship with the Company
(including, but not limited to, the Employment Agreement), with the exception of
the Confidentiality Agreement and the Stock Option Agreement.



11.
No Oral Modification. This Agreement may only be amended in a writing signed by
Employee and the Company’s President or Chief Executive Officer.



12.
Governing Law. This Agreement shall be governed by the laws of the State of
Texas, without regard for choice-of-law provisions. Employee consents to
personal and exclusive jurisdiction and venue in the State of Texas.



13.
Counterparts. This Agreement may be executed in counterparts and by facsimile,
and each counterpart and facsimile shall have the same force and effect as an
original and shall constitute an effective, binding agreement on the part of
each of the undersigned.





*    *    *



--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the Parties have executed this Agreement on the respective
dates set forth below.


MICHAEL J. BERRY, an individual




Dated: 9/30/2013            /s/ Michael J. Berry                        
MICHAEL J. BERRY






SOLARWINDS WORLDWIDE, LLC




Dated: 9/30/2013        By     /s/ Kevin B. Thompson                
KEVIN B. THOMPSON
PRESIDENT

